DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-10 objected to because of the following informalities:
Regarding claim 1, the limitation “resiratory system” in line 5 should read “respiratory system”.
Appropriate correction is required.
Regarding claim 8, the limitation “wheren in the control unit is configured” in line 3 should read “wherein the control unit is configured”, or similar phrasing.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-5, 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase “an insert that is connectable to the patient circuit and that accommodates the aerosol generator” renders the claim indefinite. Claim 1 defines a patient circuit which defines an internal space, and wherein the outflow opening of the aerosol generator is provided within the internal space. Thus, the aerosol generator must be within the internal space. However in claim 2, the limitations further define an insert which is connectable to the patient circuit and which accommodates the aerosol generator. This implies that the insert is separate and distinct from the patient circuit and that the aerosol generator is also located within the insert. As such, it is unclear whether the aerosol generator can be provided within the internal space of the patient circuit while simultaneously being part of the insert 
Regarding claim 8, the phrase "preferably a vibrating mesh nebulizer" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  It is unclear whether or not the ‘preference’ of limitations are positively recited and required and thus the intended scope of the claim is unclear. See MPEP § 2173.05(d). For claim examination purposes the limitations will be interpreted as not being positively recited and required.
Regarding claim 10, the limitations of “An insert for use in a system according to claim 2” renders the claim indefinite. The claim structure is attempting to claim only a subsection of the limitations of claim 2 and thereby seeking to remove limitations from the claim. However, claim 10 claims dependency to claim 2 and thus is construed to incorporate by reference all the limitations of the claim to which it refers (see requirements of 35 U.S.C 112(d)). Applicant is advised to amend the claim to recite the insert in independent form, or to change the language so as to not only claim a subset of the limitations when claiming dependency to a previously set forth claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 5-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minocchieri (U.S Publication No. 2015/0174344 A1).
Regarding claim 1, Minocchieri discloses a system (see Fig. 1) for humidification of a pressurized flow of breathable gas delivered to a patient (Paragraph 0006 and 0030-0031, an aerosolized flow of air is provided to the subject), the system comprising: 
a ventilator (ventilator 31, see Paragraph 0028 and Figs. 1-2) for generating a pressurized flow of breathable gas (see Paragraph 0028, ventilator 31 generates respiratory air flow 4); 
a patient circuit in fluid communication with the ventilator (see annotated Fig. 1 below, the patient circuit receives air flow 4 from the ventilator) and connectable to the respiratory system of a patient (see Paragraph 0035-0036, intubation means 6 delivers the aerosol to the patients respiratory system), the patient circuit defining an internal space for transportation of the breathable gas (see annotated Fig. 1 and Fig. 5, the patient circuit defines an internal space to transport the gas);
an aerosol generator for providing an aerosol of liquid (aerosol generating device 1, see Fig. 1 and Paragraph 0030), the aerosol generator having an outflow opening (membrane 13, see Fig. 1); wherein the outflow opening is provided within the internal space for entrainment of the aerosol of liquid (see Fig. 1, the membrane 13 is within the internal space of the patient circuit and delivers the aerosol for conveyance to the patient).

    PNG
    media_image1.png
    475
    627
    media_image1.png
    Greyscale

Regarding claim 2, the device of Minocchieri discloses the device of claim 1. 
Minocchieri further discloses wherein the system further comprises an insert (see annotated Fig. 1, Examiners is reading insert as a subsection of the patient circuit which is connectable to other portions of the device, based on the reasoning laid out in the rejections under 35 U.S.C 112(b) above) that is connectable to the patient circuit and that accommodates the aerosol generator (see annotated Fig. 1, the insert is connectable to other components of the patient circuit and accommodates the aerosol generator).
Regarding claim 3, the device of Minocchieri discloses the device of claim 2. 
Minocchieri further discloses wherein the insert in the direction of the flow of breathable gas first expands and then contracts to enclose the aerosol generator (see annotated Fig. 1, the insert expands in the direction of gas flow 4 outwards from supply line 32 to area 55, and then contacts at tapering area 52, thus enclosing the aerosol generating device 1).
Regarding claim 5, the device of Minocchieri discloses the device of claim 3. 

	Regarding claim 6, the device of Minocchieri discloses the device of claim 1.
Minocchieri further discloses wherein the aerosol generator is connected to a liquid reservoir (reservoir 12, see Fig. 1-2 and Paragraph 0026, liquid held in reservoir 12 is supplied to the aerosol generator 11 of the aerosol generating device 1).
	Regarding claim 7, the device of Minocchieri discloses the device of claim 1.
Minocchieri further discloses wherein the aerosol generator is a nebulizer (see Paragraph 0032 and Paragraph 0083, the aerosol generator is part of a nebulizing chamber and further is described as a membrane nebulizer), preferably a vibrating mesh nebulizer (Examiner is interpreting the limitations following ‘preferably’ as not being positively recited or required, see the rejection under 35 U.S.C 112(b) above).
	Regarding claim 8, the device of Minocchieri discloses the device of claim 1.
Minocchieri further discloses wherein the system further comprises a control unit (respiratory air control apparatus 34 and controller 14, see Paragraph 0051) to control at least the ventilator and the aerosol generator (see Paragraphs 0049 and 0051, the aerosol generation of the aerosol generating device 1 and the ventilator 31 are both controlled; Connection between controller 14 and control apparatus 34 allows controller 14 to control both units), wherein in the control unit is configured to control the amount and humidity of the breathable gas based on a patient' needs (see Paragraph 0046, the amount of ventilation and the humidity is controlled by the controller based on the treatment).
Regarding claim 10, the device of Minocchieri discloses the device of claim 2.
	Minocchieri further discloses an insert for use in a system according to claim 2 (see rejection of claim 2; Minocchieri discloses the insert of the system of claim 2).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Minocchieri (U.S Publication No. 2015/0174344 A1).
Regarding claim 4, the device of Minocchieri discloses the device of claim 3. 
Minocchieri further discloses wherein the insert comprises an air tube (see annotated Fig. 1, the insert comprises an air tube that conveys air from the ventilator to the patient).
Minocchieri is silent regarding wherein in the direction of the flow of breathable gas first bifurcates into 2 separate parts and then rejoins into a single part.
However, Minocchieri teaches wherein the air path separates into at least two separate pathways (see Paragraph 0038-0039 and Fig. 1a; holding means 15 includes through-holes 16; Since through-holes 16 are described as plural, there must be at least two separate pathways; also see Fig. 1a, air 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Minocchieri to have bifurcated the air pathway through two through-holes/air guides, such as that taught by Minocchieri, as an option for providing laminar flow to the air flowing around the aerosol generating device (Paragraph 0038; The through-holes/air guides are described as plural, and thus two air paths is an obvious variation on the number of provided holes/guides).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Minocchieri (U.S Publication No. 2015/0174344 A1), as applied to claim 1, Papania (U.S Patent No. 8,544,462 B2).
Regarding claim 9, the device of Minocchieri discloses the device of claim 1. 
Minocchieri is silent regarding wherein the system is a battery operated portable system.
Papania discloses nebulizer device wherein the system is a battery operated portable system (see Abstract and Col. 3 lines 1-4, ultrasonic nebulizers are preferably portable and allow patients to self-administer medication; also see Col. 10 lines 53-57, a rechargeable battery back can power the nebulizer 36).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Minocchieri to have included batteries and to make the system portable, such as that taught by Papania, in order to allow the patient to self-administer and transport the nebulizer while providing power to it (Abstract and Col. 3 lines 1-4 and Col. 10 lines 53-57; also note MPEP 2144.04 (V)(A) regarding portability being not sufficient by itself to patentably distinguish over the prior art unless there are new or unexpected results).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Power (U.S Publication No. 2009/0235925 A1) - vibrating mesh nebulizer with an insert into the patient circuit for delivery of the aerosol.
	Von Hollen (U.S Publication No. 2011/0247616 A1) - nebulizing device with an insert into the patient circuit for delivery of the aerosol into flowstream. 

	Gallem (U.S Publication No. 2011/0146670 A1) - nebulizing system with nebulizer insertable into flow channel and flow diversion in two directions.
	Knoch (U.S Publication No. 2017/0368282 A1) - nebulizing system with outlet disposed in the center of the channel, with flow diversion about the aerosol generator, and patient circuit and ventilator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378. The examiner can normally be reached Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                           
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785